Name: Commission Regulation (EC) No 246/2003 of 10 February 2003 adopting the programme of ad hoc modules, covering the years 2004 to 2006, to the labour force sample survey provided by Council Regulation (EC) No 577/98
 Type: Regulation
 Subject Matter: economic analysis;  labour market;  organisation of work and working conditions;  personnel management and staff remuneration;  employment
 Date Published: nan

 Avis juridique important|32003R0246Commission Regulation (EC) No 246/2003 of 10 February 2003 adopting the programme of ad hoc modules, covering the years 2004 to 2006, to the labour force sample survey provided by Council Regulation (EC) No 577/98 Official Journal L 034 , 11/02/2003 P. 0003 - 0004Commission Regulation (EC) No 246/2003of 10 February 2003adopting the programme of ad hoc modules, covering the years 2004 to 2006, to the labour force sample survey provided by Council Regulation (EC) No 577/98THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 577/98 of 9 March 1998 on the organisation of a labour force sample survey in the Community(1), as last amended by Commission Regulation (EC) No 2104/2002(2), and in particular Article 4(2) thereof,Whereas:(1) In accordance with Regulation (EC) No 577/98, it is necessary to specify the elements of the programme of ad hoc modules covering the years 2004 to 2006.(2) Specific statistical information is needed by the Member States and the Commission to develop appropriate policy measures in the domains of modernising the work organisation(3), the reconciliation of work and family life(4) and active ageing(5).(3) The measures provided for in this Regulation are in accordance with the opinion of the Statistical Programme Committee,HAS ADOPTED THIS REGULATION:Article 1The programme of ad hoc modules to the labour force sample survey, covering years 2004 to 2006, as laid down in the Annex, is hereby adopted.Article 2This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 10 February 2003.For the CommissionPedro Solbes MiraMember of the Commission(1) OJ L 77, 14.3.1998, p. 3.(2) OJ L 324, 29.11.2002, p. 14.(3) OJ L 60, 1.3.2002, p. 67.(4) OJ C 218, 31.7.2000, p. 5.(5) OJ L 60, 1.3.2002, p. 64.ANNEXLABOUR FORCE SURVEYMULTI-ANNUAL PROGRAMME OF AD HOC MODULES1. Work organisation and working time arrangementsList of variables: to be defined before March 2003.Reference period: second quarter of 2004. However, Member States may provide data with reference to all 52 weeks of the year when the subsample for the ad hoc module is selected on the basis of wave structure of the sample.Member States and regions concerned: to be defined.Sample: one quarter of the full sample necessary to fulfil the requirements in Article 3(1) of Regulation (EC) No 577/98. However, when all 52 weeks build up the reference period, the sample size will be at least 15 % of the full sample necessary to fulfil the requirements in Article 3(1) of Regulation (EC) No 577/98. When the sample unit is the individual, no data on the other members of the household are required.Transmission of the results: before 31 March 2005.2. Reconciliation of work and family lifeList of variables: to be defined before March 2004.Reference period: second quarter of 2005. However, Member States may provide data with reference to all 52 weeks of the year when the subsample for the ad hoc module is selected on the basis of wave structure of the sample.Member States and regions concerned: to be defined.Sample: one quarter of the full sample necessary to fulfil the requirements in Article 3(1) of Regulation (EC) No 577/98. However, when all 52 weeks build up the reference period, the sample size will be at least 15 % of the full sample necessary to fulfil the requirements in Article 3(1) of Regulation (EC) No 577/98. When the sample unit is the individual, no data on the other members of the household are required.Transmission of the results: before 31 March 2006.3. Transition from work into retirementList of variables: to be defined before March 2005.Reference period: second quarter of 2006. However, Member States may provide data with reference to all 52 weeks of the year when the subsample for the ad hoc module is selected on the basis of wave structure of the sample.Member States and regions concerned: to be defined.Sample: one quarter of the sample necessary to fulfil the requirements in Article 3(1) of Regulation (EC) No 577/98. The sample for this module consists only of persons aged 50 to 74. However, when all 52 weeks build up the reference period, the sample size will be at least 15 % of the sample necessary to fulfil the requirements in Article 3(1) of the Regulation (EC) No 577/98. When the sample unit is the individual, no data on the other members of the household are required.Transmission of the results: before 31 March 2007.